Title: From Timothy Pickering to David Humphreys, 24 August 1782
From: Pickering, Timothy
To: Humphreys, David


                  
                     Sir
                     New Windsor Augt 24. 1782.
                  
                  your favour of this date is just handed to me.  The axes are all ground & part helved; the residue are helving.  I have given directions to have grindstones fixed; and will attend to the means of transportation, agreeable to his Excellency’s wishes.  I am yr most obedt servant
                  
                     T. Pickering Q.M.G.
                  
               